Citation Nr: 0821170	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-24 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the left wrist with motor weakness.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to May 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran perfected appeals with regard to claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  In a March 2007 rating decision, such claims 
were granted.  Thus, they are not before the Board.


FINDING OF FACT

Residuals of an injury to the left wrist with motor weakness 
is manifested by limitation of motion of the wrist; there is 
no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of an injury to the left wrist with motor weakness 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5215 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received after 
the enactment of the VCAA.

A letter dated in July 2005 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to any evidence in his possession that 
pertained to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

The March 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in June 2006 provided the veteran 
with the rating criteria used to determine his disability 
evaluation.  His claim was then subsequently adjudicated in 
March 2007.  Therefore, the veteran has been provided with 
all necessary notice regarding his claim for an increased 
evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in March 2007, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69.  In this case, the record 
reveals that the veteran is right handed.  As such, the 
evaluations for the minor upper extremity apply in evaluating 
the veteran's left wrist disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Under Diagnostic Code 5215, used in rating limitation of 
motion of the wrist, there is no schedular evaluation higher 
than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Therefore, the Board must evaluate whether the veteran's 
wrist disability warrants an increase under another 
diagnostic code.

The evidence of record shows the veteran sought VA treatment 
for pain in his left wrist in October and November 2004.

In March 2005, the veteran underwent VA surgery for excision 
of the left volar dorsal wrist ganglion cyst.

In August 2005, the veteran underwent VA examination.  He 
complained of chronic daily pain but no radiation to the hand 
or fingers.  The veteran did not use a brace.  On 
examination, there was no ankylosis.  An x-ray showed 
moderate, advanced, degenerative changes at the radiocarpal 
articulation.  There was a tiny metallic clip.

In May 2006, the veteran testified before a decision review 
office at the RO.  He denied loss of use of his wrist.  He 
had increasing pain.  He had a brace but did not always use 
it.  He had trouble lifting and gripping things with that 
hand.  The veteran indicated that his physician had told him 
that his wrist was dislocated.

In August 2006, the veteran underwent VA examination.  He 
complained of daily and steady pain.  It increased during the 
day and was caused by any motion of the wrist.  The veteran 
stated that the pain inhibited virtually any use of the hand 
and wrist.  There was no dislocation and no evidence of 
inflammatory arthritis.  On examination, the size of the left 
hand was somewhat smaller than the right hand.  There was 
boggy synovium visible in the left wrist and exquisite 
tenderness over the anatomic snuffbox over the carpal 
navicular.  The diagnosis was chronically painful left wrist 
of significant degree with markedly impaired function of the 
hand and wrist.

A September 2006 private MRI report shows the veteran had 
moderate wrist joint effusion with synovitis, which was 
thought to be secondary to a chronic scapholunate ligament 
tear and secondary scapholunate advanced collapse of the 
wrist.  There was also mild tendonosis and tenosynovitis of 
the extensor carpi ulnaris tendon.

In evaluating the evidence of record, the Board finds that 
the veteran does not have ankylosis of the wrist.  Therefore, 
evaluation under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2007) is not appropriate.  In addition, 
x-ray reports and MRI reports are of record.  However, no 
impairment of the ulna or radius is shown.  Therefore, 
38 C.F.R. § 4.71a, Diagnostic Codes 5210, 5211, and 5212 
(2007) are not for application.

There is x-ray evidence of record showing degenerative 
changes of the wrist.  While 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007), provides for ratings for degenerative 
arthritis, an increase to a 20 percent evaluation under this 
code is only warranted with x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  Since it is 
only the veteran's left wrist that is at issue, he is not 
entitled to an increased evaluation under Diagnostic Code 
5003.

The Board acknowledges that the veteran underwent surgery on 
his left wrist in March 2005.  However, there is no lay or 
medical evidence of a disabling scar.  Therefore, additional 
evaluation is not warranted.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2007).

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca, supra.  The Board also 
finds the veteran's own reports of symptomatology to be 
credible.  However, neither the lay nor medical evidence 
reflects the functional equivalent of symptoms required for a 
higher evaluation.  As noted by the Court in another wrist 
issue case, the appellant is already receiving the maximum 
disability rating available under DC 5215.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Further DeLuca analysis would 
not result in a change in the evaluation.  Therefore, the 
evidence preponderates against the veteran's claim, and it 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

An evaluation in excess of 10 percent for residuals of an 
injury to the left wrist with motor weakness is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


